Affirmed and Opinion Filed August 28, 2015.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00036-CV

 LANDAMERICA COMMONWEALTH TITLE COMPANY, FIDELITY NATIONAL
   TITLE GROUP, INC., FIDELITY NATIONAL FINANCIAL, AND FIDELITY
       NATIONAL PROPERTY OR CASUALTY INSURANCE, Appellants
                                 V.
  MICHAEL WIDO, DONALD WARREN, CAROLYN SUE WARREN, STERLING
TRUST COMPANY, CUSTODIAN FBO DONALD WARREN IRA, 56% OR $62,503.13,
AND STERLING TRUST COMPANY, CUSTODIAN FBO CAROLYN SUE WARREN
                   IRA 43.5% OR $48,121.87, Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-09-17536

                            MEMORANDUM OPINION
                          Before Justices Lang, Stoddart, and Schenck
                                   Opinion by Justice Lang
       LandAmerica Commonwealth Title Company, Fidelity National Title Company Group,

Inc., Fidelity National Financial, and Fidelity National Property or Casualty Insurance

(collectively LandAmerica) appeal the trial court’s judgment incorporating the jury’s verdict and

award of joint and several damages in the amount of $131,625 in favor of Michael Wido, Donald

Warren, Carolyn Sue Warren, Sterling Trust Company, Custodian FBO Donald Warren IRA,

56% or $62,503.13, and Sterling Trust Company, Custodian FBO Carolyn Sue Warrant IRA

43.5% or $48,121.87 (collectively the Wido Group). LandAmerica raises seven issues on appeal

arguing: (1) the evidence is legally and factually insufficient to support the jury’s answer to
question 1, which pertains to agency and authority; (2) the evidence is legally and factually

insufficient to support the jury’s answers to questions 2–6, which pertain to breach of fiduciary

duty; (3) the evidence is legally and factually insufficient to support the jury’s answers to

questions 10 and 11, which pertain to fraud by failure to disclose; (4) the evidence is legally and

factually insufficient to support the jury’s answer to question 14, which pertains to civil

conspiracy; (5) the evidence is legally and factually insufficient to support the jury’s answer to

question 15, which pertains to aiding and abetting; (6) the trial court erred when it rendered

judgment against LandAmerica for joint and several damages; and (7) the trial court erred when

it awarded the Wido Group their attorneys’ fees.

       We conclude the evidence is legally and factually sufficient to support the jury’s answers

to question 1, finding that LandAmerica authorized Lowry Davison’s actions, and question 14,

finding that LandAmerica participated in a civil conspiracy. Also, we conclude the trial court

did not err when it rendered judgment against LandAmerica for joint and several damages, and

the Wido Group’s attorneys’ fees. The trial court’s judgment is affirmed.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       In December 2006, Encore Mortgage Advisors Corp. and its owner Ray McDoniel raised

the funds from the Wido Group to finance the construction of two residential houses in

Landcaster, Texas. The Wido Group invested a total of $221,250. This transaction, which gave

rise to this litigation, was referred to as the “Landcaster Project.” The real property on which the

construction was to occur was owned by Althea and James Rayford. Rayford Construction, an

unincorporated business owned by the Rayfords, was the builder.

       On January 23, 2007, the Wido Group executed powers of attorney appointing McDoniel

to act as their agent in the separate closings, where documents were executed to effect the

transactions, for Michael Wido and the Warrens, and to disburse the investment funds pursuant


                                                –2–
to the agreements to the Rayfords. Encore hired LandAmerica, which was owned and operated

by Texas attorney Lowry Davison, to draft the documents for the transaction and conduct the

closings. The closings occurred on January 24, 2007. The terms of the investment agreement

provided that the Wido Group would advance the investment funds to Encore and McDoniel,

who would disburse those funds to Rayford Construction and the Rayfords to construct the

houses. While construction was ongoing, the Rayfords were to make monthly interest payments

of approximately $1,500. Then, once the houses were sold, the Wido Group would be paid their

initial principal investment.

       After the closings, a dispute arose between the Rayfords and McDoniel about the square

footage of the planned construction, the cost of construction, and the payment schedule. As to

the dispute about the payment schedule, Althea Rayford demanded all of the funds disbursed “up

front,” but the escrow agreement required periodic payments. During the course of the dispute

on when and how funds would be advanced, Althea Rayford alleged that her signature had been

forged on three of the exhibits attached to the escrow agreement.         After comparing the

documents, McDoniel agreed that Althea Rayford’s signature had been forged and contacted

Davison about the alleged forgery. According to McDoniel, Davison responded that he would

“get the document correction agreement out to [Althea] Rayford.” McDoniel did not tell the

Wido Group about Althea Rayford’s forgery allegation.

       After the closings and advance of some funds, the Rayfords failed to make their first two

interest payments on March 1, 2007 and April 1, 2007. As a result, the Wido Group requested

that McDoniel foreclose on the properties, which they believed would result in the recovery of

their principal investment. Instead of proceeding with foreclosure, McDoniel suggested the

parties attempt to resolve their dispute through mediation.




                                               –3–
       On April 26, 2007, the Wido Group, the Rayfords, Encore, McDoniel, and Davison met

for mediation. At the mediation, McDoniel appeared as the Wido Group’s agent pursuant to the

power of attorney. Also, McDoniel appeared with legal counsel, both individually and as chief

executive officer (CEO) for Encore. The mediation session resulted in a mediated settlement

agreement, which was signed by: (1) the Rayfords; (2) McDoniel, individually and as CEO of

Encore; (3) McDoniel, under the power of attorney for the Wido Group; and (4) “Lowry

Davison, PLLC.” Pursuant to the mediated settlement agreement, the parties agreed to revise

their agreements, in part: (1) to replace McDonial with David Durden and David Durden, P.C.

(collectively Durden) as the agent responsible for the distribution of the Wido Group’s

investment funds; and (2) revise the schedule of interest payments due to the Wido Group. Also,

in the mediated settlement agreement, the Wido Group released all of their respective claims

against Lowry Davison, PLLC, and LandAmerica. The parties requested that Davison draft

amended transaction documents pursuant to the terms of the mediated settlement agreement.

       On January 6, 2008, Michael Wido visited the project and found the lot “completely

empty” with “no construction whatsoever.” As a result, Michael Wido contacted McDoniel and

Durden. According to Michael Wido, “Durden was out of town initially, . . . now he has e-mail

problems where he can’t respond to my e-mails, so [Durden] kind of basically did a disappearing

act.” McDoniel recommended an attorney to represent the Wido Group. The Wido Group hired

that attorney and foreclosure proceedings were initiated, but never finalized because “the money

[had] been spent.” As a result, the Wido Group decided to proceed with litigation.

       In the Wido Group’s fourth amended petition, they alleged the following claims: (1)

breach of fiduciary duty, common law fraud, statutory fraud, negligent misrepresentation,

promissory estoppel, securities fraud, negligence, and sought a declaratory judgment against

Encore and McDoniel; (2) common law conversion, common law fraud, statutory fraud, breach

                                              –4–
of contract, and sought judicial foreclosure against the Rayfords; (3) money had and received,

and breach of fiduciary duty against Durden; (4) breach of fiduciary duty, common law fraud,

negligence, negligent hiring, and aiding and abetting against LandAmerica; and (5) civil

conspiracy against Encore, McDoniel, and LandAmerica. The Wido Group also sought their

attorneys’ fees.

       The case was tried before a jury. All of the parties appeared for trial, except for the

Rayfords and Durden. Twenty-three questions were included in the jury charge: questions 1–19

addressed the liability of the parties; questions 20–21 addressed proportionate responsibility; and

questions 22–23 addressed damages. The jury found in favor of the Wido Group on multiple

theories of recovery. In their motion for judgment, the Wido Group sought judgment to be

imposed on the most favorable theory of recovery and for Encore and LandAmerica to be found

jointly and severally liable. The trial court’s judgment ordered that the Wido Group recover

actual damages from Encore and LandAmerica, jointly and severally, in the amount of $131,625

and awarded them their attorneys’ fees.

                                   II. CIVIL CONSPIRACY

       In issue four, LandAmerica argues the evidence is legally and factually insufficient to

support the jury’s answer to question 14, which pertains to the Wido Group’s claim for civil

conspiracy.   LandAmerica specifically challenges some of the elements of civil conspiracy

through issues one, two, and three. In issue one, LandAmerica argues the evidence is legally and

factually insufficient to support the jury’s answer to question 1, which found LandAmerica

authorized Davison’s actions. In issues two and three, LandAmerica argues the evidence is

legally and factually insufficient to support the jury’s answers to: (1) questions 2–6, which

pertain to breach of fiduciary duty; and (2) questions 10–11, which pertain to fraud by failure to

disclose.


                                               –5–
                                     A. Standard of Review

       When examining a legal sufficiency challenge, an appellate court reviews the evidence in

the light most favorable to the challenged finding and indulges every reasonable inference that

would support it. City of Keller v. Wilson, 168 S.W.3d 802, 822 (Tex. 2005). An appellant

attacking the legal sufficiency of an adverse finding on which it did not have the burden of proof

at trial, must demonstrate that there is no evidence to support the adverse finding. See Exxon

Corp. v. Emerald Oil & Gas Co., L.C., 348 S.W.3d 194, 215 (Tex. 2011). The ultimate test for

legal sufficiency is whether the evidence would enable a reasonable and fair-minded fact finder

to reach the verdict under review. City of Keller, 168 S.W.3d at 827. The fact finder is the sole

judge of witness credibility and the weight to give their testimony. See City of Keller, 168
S.W.3d at 819.

       In a factual sufficiency review, an appellate court considers and weighs all the evidence,

both supporting and contradicting the finding. See Mar. Overseas Corp. v. Ellis, 971 S.W.2d
402, 406–07 (Tex. 1998). When an appellant challenges the factual sufficiency of the evidence

supporting a finding for which it did not have the burden of proof, an appellate court will set

aside the verdict only if the evidence that supports the jury finding is so weak as to make the

verdict clearly wrong and manifestly unjust. See Cain v. Bain, 709 S.W.2d 175, 176 (Tex.

1986). The appellate court may not substitute its judgment for that of the trier of fact or pass on

the credibility of the witnesses. See Ellis, 971 S.W.2d at 407.

                             B. Applicable Law - Civil Conspiracy

       The elements of civil conspiracy are: (1) two or more persons; (2) an object to be

accomplished; (3) a meeting of the minds on the object or course of action; (4) one or more

unlawful, overt acts; and (5) damages as a proximate result. Tri v. J.T.T., 162 S.W.3d 552, 556

(Tex. 2005). Conspiracy is a derivative tort, which requires an underlying tort reflecting an


                                               –6–
unlawful means or purpose by the conspirators. See Chu v. Hong, 249 S.W.3d 441, 444 (Tex.

2008). A defendant’s liability for conspiracy depends on participation in some underlying tort

for which the plaintiff seeks to hold at least one of the named defendants liable. Tilton v.

Marshall, 925 S.W.2d 672, 681 (Tex. 1996).              A civil conspiracy may be proved by

circumstantial evidence and reasonable inferences from the parties’ actions. Backes v. Misko,

No. 05-14-00566-CV, 2015 WL 1138258, at *15 (Tex. App.—Dallas Mar. 13, 2015, pet. filed).

When a defendant fails to object to the conspiracy question being submitted without conditioning

it on the finding of a statutory violation or tort, the judgment can be supported if there was some

evidence of a conspiracy to commit any of the other torts in the charge. See Chu, 249 S.W.3d at

444 & n.4.

                                 B. LandAmerica’s Involvement

       In issue four, LandAmerica argues the evidence is legally and factually insufficient to

support the jury’s answer to question 14, which pertains to civil conspiracy, because:

       [The Wido Group] failed to prove any evidence that [LandAmerica] w[as] a
       member of a civil conspiracy. [The Wido Group] asserted that LandAmerica
       acted in concert with Encore [or] McDoniel during the April mediation. But the
       only evidence presented involved actions of Lowry Davison. Davison testified
       that after the closings were complete he was acting under Lowry Davison,
       [P]LLC, not as an agent of LandAmerica. [Record citations omitted.] There was
       no evidence presented that LandAmerica was part of a civil conspiracy with
       Encore [or] McDoniel.

LandAmerica claims it was not one of the persons involved in the conspiracy.               Instead,

LandAmerica argues the alleged conspiracy relates to the actions of Davison, which cannot be

attributed to it, because Davison was not acting as its agent at the time.

       In issue one, LandAmerica claims that the Wido Group’s entire case was based on the

actions of Davison and there is no evidence that Davison was acting with the authority of

LandAmerica: (1) when the allegation of forgery was made; (2) during any actions after closing,

including the mediation; and (3) at the time of alleged failure to disclose.         LandAmerica

                                                –7–
generally refers to “authority and apparent authority” without specifying whether it is

challenging express actual authority, implied actual authority, or both, in addition to its challenge

to apparent authority. The Wido Group responds that there is sufficient evidence to support the

jury’s finding that Davison was LandAmerica’s agent.          Also, the Wido Group argues that

LandAmerica argues inconsistently when it denies Davison was its agent or authorized to include

LandAmerica in the settlement, but admits it was a party to the mediated settlement that

benefitted LandAmerica.

                          1. Applicable Law - Agency and Authority

       An agent is a person who is authorized by another to transact business or manage some

affair by that person’s authority and on account of it. Crooks v. M1 Real Estate Partners, Ltd.,

238 S.W.3d 474, 483 (Tex. App.—Dallas 2007, pet. denied). It is well settled that the law makes

no presumption of agency. IRA Resources, Inc. v. Griego, 221 S.W.3d 592, 597 (Tex. 2007);

Sanders v. Total Heat & Air, Inc., 248 S.W.3d 907, 913 (Tex. App.—Dallas 2008, no pet.); Sw.

Bell Media, Inc. v. Trepper, 784 S.W.2d 68, 71 (Tex. App.—Dallas 1989, no writ). The

existence of an agency relationship must be established by evidence. Suarez v. Jordan, 35
S.W.3d 268, 272 (Tex. App.—Houston [14th Dist.] 2000, no pet.).

       The liability of a principal for torts committed by its agent is governed by the same rules

as those that determine the liability of any other principal. See Crescendo Invs., Inc. v. Brice, 61
S.W.3d 465, 475 (Tex. App.—San Antonio 2001, pet. denied); Wal-Mart Stores, Inc. v. Odem,

929 S.W.2d 513, 530 (Tex. App.—San Antonio 1996, writ denied). Any recovery against a

principal for a tort must be based on the wrongful act of an officer or agent within the course or

scope of his employment. See Crescendo, 61 S.W.3d at 475; Odem, 929 S.W.2d at 530. A

principal is liable for the acts of its agent when: (1) the agent has actual authority or apparent

authority to do those acts; or (2) when the principal ratifies those acts. Spring Garden 79U, Inc.


                                                –8–
v. Stewart Title Co., 874 S.W.2d 945, 948 (Tex. App.—Houston [1st Dist.] 1994, no writ). An

agent cannot bind a principal absent either actual authority or apparent authority. Sanders, 248
S.W.3d at 913.

                                      a. Actual Authority

       Actual authority is created through conduct of the principal communicated to the agent.

Gaines v. Kelly, 235 S.W.3d 179, 182 (Tex. 2007); Sanders, 248 S.W.3d at 913. An agency

relationship is created when the principal: (1) intentionally confers authority on the agent; (2)

intentionally allows the agent to believe that he has authority; or (3) allows the agent to believe

that he has authority to act by lack of due care. Sanders, 248 S.W.3d at 913; Crooks, 238
S.W.3d at 483; Spring Garden, 874 S.W.2d at 948. Actual authority to act on behalf of the

principal may be express or implied. Crooks, 238 S.W.3d at 483; Spring Garden, 874 S.W.2d a

948.

       Express actual authority is delegated to an agent by words that expressly and directly

authorize the agent to do an act or series of acts on behalf of the principal. Crooks, 238 S.W.3d

at 483. An agent has express actual authority when the principal makes it clear to the agent that

it wants certain acts to be done. Crooks, 238 S.W.3d at 483.

       Implied actual authority is the authority to do whatever is reasonably necessary and

proper to carry out the agent’s express powers. Crooks, 238 S.W.3d at 483; Spring Garden, 874

S.W.2d a 948. An agent who does not have express actual authority cannot have implied actual

authority. Crooks, 238 S.W.3d at 483. “This is so because implied [actual] authority is authority

which is proper, usual, and necessary to the exercise of the authority the principal expressly

delegates.” Nears v. Holiday Hosp. Franchising, Inc., 295 S.W.3d 787, 795 (Tex. App.—

Texarkana 2009, no pet.). Implied actual authority exists when appearances indicate that in

some manner the agent was authorized to do what he did. See Pitman v. Lightfoot, 937 S.W.3d


                                               –9–
496, 521 (Tex. App.—San Antonio 1996, writ denied); Mexico’s Indus., Inc. v. Banco Mexico

Somex, S.N.C., 858 S.W.2d 577, 583 (Tex. App.—El Paso 1993, writ denied); Haywood, Jordan,

McCowan of Dallas, Inc. v. Bank of Houston, 835 S.W.2d 738, 742 (Tex. App.—Houston [14th

Dist.] 1992, no writ); City of San Antonio v. Aguilar, 670 S.W.2d 681, 683–84 (Tex. App.—San

Antonio 1984, writ dism’d). “[I]n other words there is circumstantial proof of actual authority.”

Aguilar, 670 S.W.2d at 684.

                                    b. Apparent Authority

       Apparent authority is based on the doctrine of estoppel arising from the conduct of the

principal communicated to a third party. Gaines, 235 S.W.3d at 182; Sanders, 248 S.W.3d at

913. Apparent authority arises through acts of participation, knowledge, or acquiescence by the

principal that clothe the agent with the indicia of authority. Ins. Co. of N. Am. v. Morris, 981
S.W.2d 667, 672 (Tex. 1998); Sanders, 248 S.W.3d at 913; Crooks, 238 S.W.3d at 484; Spring

Garden, 874 S.W.2d a 950. To determine an agent’s apparent authority, a court examines the

conduct of the principal and the reasonableness of the third party’s assumptions about authority.

Gaines, 235 S.W.3d at 183. One who seeks to bind a principal based on the apparent authority

of its agent must show that the principal acted in such a way that a reasonably prudent person

would believe that the agent had the authority to act as he did. NationsBank, N.A. v. Drilling,

922 S.W.2d 950, 953 (Tex. 1996) (per curiam); Biggs v. United States Fire Ins. Co., 611 S.W.2d
624, 629 (Tex. 1981). A principal is bound even though the agent lacks actual authority when

the agent acts within the scope of apparent authority. Spring Garden, 874 S.W.2d a 950. A

court may consider only the conduct of the principal leading a third party to believe that the

agent has authority in determining whether an agent has apparent authority. NationsBank, 922
S.W.2d at 953; Sanders, 248 S.W.3d at 913.




                                              –10–
                             2. Application of the Law to the Facts

       LandAmerica does not dispute that Davison was its agent and had express actual

authority to close the transaction. However, LandAmerica argues that Davison was not its agent

as to any of the actions taken after the closings. Question 1 of the jury charge states:

       Did LandAmerica authorize the actions of Lowry Davison?

       A party’s conduct includes the conduct of another who acts with the party’s
       authority or apparent authority.

       Authority for another to act for a party must arise from the party’s agreement that
       the other act on behalf and for the benefit of the party. If a party so authorizes
       another to perform an act, that other party is also authorized to do whatever else is
       proper, usual, and necessary to perform the act expressly authorized.

       Apparent authority exists if a party:

       (1) knowingly permits another to hold himself out as having authority or;

       (2) through lack of ordinary care, bestows on another such indications of
       authority that lead a reasonably prudent person to rely on the apparent existence
       of authority to his detriment. Only the acts of the party sought to be charged with
       responsibility for the conduct of another may be considered in determining
       whether apparent authority exists.

The jury answered “Yes” to question 1.

       Although question 1 does not use the term “implied actual authority,” it expressly states

in the second sentence of the second paragraph, “If a party so authorizes another to perform an

act, that other party is also authorized to do whatever else is proper, usual, and necessary to

perform the act expressly authorized.” This language constitutes a definition of implied actual

authority regarding which no objection was raised. “[I]mplied [actual] authority is authority

which is proper, usual, and necessary to the exercise of the authority the principal expressly

delegates.” See Nears, 295 S.W.3d at 795.

       LandAmerica acknowledges that Michael Wido testified he believed Davison was at the

mediation representing LandAmerica. Specifically, during cross-examination by McDoniel’s

attorney, Michael Wido testified:
                                                –11–
       Counsel:               What do you recall about Lowry Davison and his
                              interactions and participation in the mediation?

       Michael Wido:          It wasn’t much at all. He didn’t say much. I mean, after
                              the initial introduction, “This is Lowry Davison of
                              LandAmerica,” that was pretty much it; I don’t recall him
                              saying anything.

       Counsel:               Is that how he—you recall him identifying himself?

       Michael Wido:          Either he did or the mediation attorney did, I’m not sure.

       Counsel:               Did he ever stand up and say, “Hold up, hold up, hold up. I
                              don’t—I’m not here on behalf of LandAmerica?”

       Michael Wido:          No, I don’t recall that ever.

       However, LandAmerica also directs us to Davison’s testimony that, after the closings

were complete, he was acting under Lowry Davison, PLLC, not as an agent of LandAmerica. It

is this testimony that LandAmerica claims shows there was no evidence Davison was acting with

the authority of LandAmerica or that it was part of a civil conspiracy with Encore. Specifically,

during cross-examination by LandAmerica’s counsel, Davison testified:

       Counsel:       And then the parties went to mediation.        Did you attend that
                      mediation?

       Davison:       I did not.

       Counsel:       And can I represent to you that there’s been testimony that you did
                      attend that mediation but you have no recollection of that, correct?

       Davison:       I have no recollection and the few things I could remember that far
                      back would have been if I had attended a mediation. I’ve never
                      met these people. [McDoniel’s] the only one—only face I
                      recognize at all.

                      ....

                      I believe I’d remembered [sic] had I gone to Dallas to a mediation
                      with all those people sitting around a table. I don’t know why
                      [McDoniel’s] saying I was there. I was not at the mediation. I had
                      no reason to go. He—By that time he had hired Brooks Lynn as
                      his attorney.

       Counsel:       Okay. In addition, there is the mediation agreement with your
                      signature. How did you come to have signed [sic] that?
                                            –12–
       Davison:      I can only tell you that the mediator called me on the phone, as I
                     recall, and said, “The parties have asked would you be willing to
                     draft the modification document in keeping with their settlement
                     today, since you have familiarity with the case, you drew the
                     lender’s docs.” I told him “Yes.”

                     They probably faxed me over the settlement agreement and I
                     mailed it back to them.

       ....

       Counsel:      When you prepared the modification of the documents were you
                     doing that as Lowry Davison, PLLC?

       Davison:      Yes.

       Counsel:      You were not doing that in your capacity as a fee attorney for
                     [LandAmerica]?

       ....

       Davison:      They did not request that [LandAmerica] draft anything.
                     [LandAmerica] was through. [LandAmerica] had done its job as
                     it’s supposed to do and it does in ordinary course of business; that
                     was a completed transaction.

In addition, Davison testified that he advertised under the name LandAmerica, had business

cards that included he was a fee officer for LandAmerica, employed Katherine Metcalfe as an

escrow officer for LandAmerica, and was authorized by LandAmerica to sign checks from its

escrow account.

       During direct examination by the Wido Group’s counsel, McDoniel testified:

       Counsel:      Mr. Davison was at the mediation; is that correct?

       McDoniel:     Yes.

Also, during cross examination by LandAmerica’s counsel, McDoniel stated:

       Counsel:      At the mediation[,] Lowry Davison agreed to prepare documents;
                     isn’t that correct?

       McDoniel:     Yes.




                                            –13–
       During the trial, some of LandAmerica’s admissions were read to the jury. In particular,

the following admissions, pertaining to LandAmerica’s knowledge of the forgery and

involvement in the mediation were read:

       Admission Number 5: [] LandAmerica was a party to the mediation agreement.

       Admitted to the extent [] LandAmerica is included as a released party in the
       mediation agreement. Otherwise denied.

       ....

       [Admission number not provided:] Before the April mediation [] LandAmerica
       knew that some of the underlying documents associated with the money received
       from the Wido [Group] were being contested by [] Rayford based on her
       allegation that such documents were forged.

       Response: Admitted to the extent that Lowry Davison had knowledge that []
       Rayford claims she did not sign Exhibit[s] B, C[,] and D to the escrow agreement.
       Otherwise denied.

       Also, LandAmerica’s response to Interrogatory number 10 was read to the jury: “For the

period of 2007 through 2010 describe in detail Lowry Davison’s relationship with []

LandAmerica including without limitation his relationship as an agent of [] LandAmerica.

Response: Lowry Davison was a fee attorney for LandAmerica.”

       The mediated settlement agreement was admitted into evidence. That agreement was

signed by “Lowry Davison, PLLC,” released all claims against “Lowry Davison, PLLC[,] and

LandAmerica Commonwealth Title, Inc.” and stated that each signatory “has the authority to

bind the parties for whom that signatory acts.”     In addition, Davison’s letter attaching the

amended transaction documents that he agreed to prepare for the parties pursuant to their

mediated settlement agreement was admitted into evidence.       The letterhead states, “Lowry

Davison, PLLC, Attorney at Law” and at the bottom it states, “*Board certified Commercial

Real Estate by the Texas Board of Legal Specialization and office of LandAmerica

Commonwealth Title Company.” Further, the facsimile cover sheet, transmitting the letter and


                                             –14–
attached documents, references “LandAmerica Commonwealth Title.”                 Finally, mediation

notices sent to Davison were admitted into evidence.

       Although there was conflicting evidence, some evidence showed Davison attended the

mediation and did so in his capacity as an agent of LandAmerica. LandAmerica admitted it was

a party to the mediation agreement to the extent it was included as a released party in that

agreement. Davison had the authority to sign escrow checks, included LandAmerica on his

letterhead and facsimile cover sheets, and prepared the amended transaction documents in

accordance with the mediated settlement agreement. Viewing the evidence under the appropriate

standards of review for legal and factual sufficiency, there was evidence that would enable a

reasonable and fair-minded jury to reach the verdict and that evidence was not so weak as to

make the verdict clearly wrong and manifestly unjust. See City of Keller, 168 S.W.3d at 827

(ultimate test for legal sufficiency is whether evidence would enable reasonable and fair-minded

fact finder to reach verdict under review); Cain, 709 S.W.2d at 176 (verdict set aside for factual

insufficiency only if evidence is so weak as to make verdict clearly wrong and manifestly

unjust). Accordingly, applying the evidence to question 1, we conclude there was legally and

factually sufficient evidence to support the jury’s answer, finding that LandAmerica authorized

Davison’s actions, at least based upon implied actual authority. Issue one is decided against

LandAmerica. As a result, there was legally and factually sufficient evidence to support the

element of civil conspiracy as set out in question 14 and as raised, in part, in issue four, requiring

two or more persons because LandAmerica was a person involved in the conspiracy.

                              C. One or More Unlawful, Overt Acts

       Also, in issue four, LandAmerica challenges the element of civil conspiracy requiring one

or more unlawful, overt acts. LandAmerica challenges this element through issues two and

three, which argue the evidence is legally and factually insufficient to support the jury’s answers


                                                –15–
to: (1) questions 2–6, which pertain to breach of fiduciary duty; and (2) questions 10–11, which

pertain to fraud by failure to disclose. The Wido Group responds that LandAmerica has failed to

challenge the independent theory of statutory fraud, which supports the judgment on their claim

for civil conspiracy. In their reply brief, LandAmerica argued that “[a]s civil conspiracy is a

derivative tort, LandAmerica implicitly challenged the finding on any underlying cause of

action.” (Emphasis added).

             1. Applicable Law - Probable Rendition of an Improper Judgment

       An appellant must challenge all independent bases or grounds that fully support the trial

court’s judgment. Blackstone Med., Inc. v. Phoenix Surgicals, L.L.C., No. 05-13-00870-CV,

2015 WL 4472893, at *8 (Tex. App.—Dallas July 22, 2015, no pet. h.); Creech v. Columbia

Med. Ctr. of Las Colinas Subsidiary, L.P., 411 S.W.3d 1, 6 (Tex. App.—Dallas 2013, no pet.);

Oliphant Fin. L.L.C. v. Angiano, 295 S.W.3d 422, 423–24 (Tex. App.—Dallas 2009, no pet.).

When independent jury findings fully support a judgment, an appellant must attack each

independent jury finding to obtain a reversal. Britton v. Tex. Dep’t of Criminal Justice, 95
S.W.3d 676, 681 (Tex. App.—Houston [1st Dist.] 2002, no pet.). If an independent ground fully

supports the complained-of ruling or judgment, but the appellant assigns no error to that

independent ground, an appellate court must accept the validity of that unchallenged independent

ground, and any errors in the grounds challenged on appeal are harmless because the

unchallenged independent ground fully supports the complained-of ruling or judgment.

Blackstone, 2015 WL 4472893, at *8; Oliphant Fin., 295 S.W.3d at 424; Prater v. State Farm

Lloyds, 217 S.W.3d 739, 740–41 (Tex. App.—Dallas 2007, no pet.).

       The harmless error rule states, in part, that before reversing a judgment because of an

error of law, an appellate court must find that the error amounted to such a denial of the

appellant’s rights as was reasonably calculated to cause and probably did cause “the rendition of


                                              –16–
an improper judgment.” TEX. R. APP. P. 44.1(a)(1); G & H Towing Co. v. Magee, 347 S.W.3d
293, 297 (Tex. 2011) (per curiam); Blackstone, 2015 WL 4472893, at *8. The harmless error

rule applies to all errors. Magee, 347 S.W.3d at 297 (citing Lorusso v. Members Mut. Ins., 603
S.W.2d 818, 819–20 (Tex. 1980)); Blackstone, 2015 WL 4472893, at *8.

                            2. Application of the Law to the Facts

       Question 14 of the jury charge states:

       Was any Defendant or Defendants part of a conspiracy that damaged
       Plaintiffs?

       To be part of a civil conspiracy, the defendant and another person or persons must
       have had knowledge of, agreed to, and intended a common objective or course of
       action that resulted in the damages to Plaintiffs. One or more persons involved in
       the conspiracy must have performed some act or acts to further the conspiracy.

The jury answered question 14 “Yes” as to Encore. In the event the jury answered “Yes” as to

Encore, they were instructed to answer the question as to LandAmerica. The jury also answered

“Yes” as to LandAmerica.

       LandAmerica did not object when the conspiracy question was submitted without

conditioning it on a specific tort finding, so the judgment can be supported if there was some

evidence of a conspiracy to commit any of the underlying torts in the charge. See Chu, 249
S.W.3d at 444. On appeal, LandAmerica does not challenge the jury’s finding in question 13

that Encore committed the underlying tort of statutory fraud against the Wido Group or in

question 12 that Encore committed fraud by misrepresentation. Accordingly, the errors alleged

by LandAmerica in issues two and three are harmless because LandAmerica fails to challenge on

appeal independent grounds or underlying torts that fully support the jury’s verdict on the claim

for civil conspiracy, i.e., statutory fraud and fraud by misrepresentation. See Blackstone, 2015
WL 4472893, at *8–9; Oliphant, 295 S.W.3d at 423–24; Prater, 217 S.W.3d at 740–41. As a




                                                –17–
result, there was legally and factually sufficient evidence to support the element of civil

conspiracy requiring one or more unlawful, overt acts.

                             D. Conclusions as to Civil Conspiracy

       Based on our resolution of issues one, two, and three, we conclude there was legally and

factually sufficient evidence to support the jury’s answer to question 14, finding LandAmerica

was part of a civil conspiracy. Issue four is decided against LandAmerica.

                                III. AIDING AND ABETTING

       In issue five, LandAmerica argues the evidence is legally and factually insufficient to

support the jury’s answer to question 15, which pertains to aiding and abetting. LandAmerica

argues there is no evidence that it knowingly participated in Encore’s breach of fiduciary duty to

the Wido Group.      The Wido Group responds that LandAmerica aided Encore’s breach of

fiduciary duty when “[Davison] encouraged McDoniel to downplay the threat caused by

LandAmerica’s forgeries” and “Davison [] remained silent as he witnessed McDoniel lie

repeatedly to [the Wido Group] about the nature of the dispute with [the Rayfords] to get them to

pass on the right to foreclose on [the Rayfords’] property.”

       In issue four, we have already concluded that there was sufficient evidence to support the

Wido Group’s claim for civil conspiracy. In their motion for judgment, the Wido Group sought

judgment to be imposed on the most favorable theory of recovery—the jury’s affirmative answer

to question 14 as to civil conspiracy as this theory would impose joint and several liability on

Encore and LandAmerica. LandAmerica opposed the motion for judgment, but the trial court

rendered judgment against LandAmerica and Encore, jointly and severally, as sought by the

Wido Group. Accordingly, we need not address issue five, which challenges the legal and

factual sufficiency of the evidence to support the jury’s answer to question 15, which pertains to

the claim of aiding and abetting, because if they did not prevail, this claim would not provide the


                                               –18–
Wido Group any greater relief than the relief available for civil conspiracy.1 See Boyce Iron

Works v. Sw. Bell Tel. Co., 747 S.W.2d 785, 787 (Tex. 1988) (“When a party tries a case on

alternative theories of recovery and a jury returns favorable findings on two or more theories, the

party has a right to a judgment on the most favorable theory entitling him to the greatest or most

favorable relief” and holding that a “[prevailing] party may seek recovery under an alternate

theory if the judgment is reversed on appeal.”); Holliday v. Weaver, 410 S.W.3d 439, 444 (Tex.

App.—Dallas 2013, pet. denied).

                                        IV. JOINT AND SEVERAL LIABILITY

            In issue six, LandAmerica argues the trial court erred when it rendered judgment against

LandAmerica for joint and several damages. LandAmerica contends that pursuant to sections

33.012 and 33.013 of the Texas Civil Practice and Remedies Code, it may not be held jointly and

severally liable because the jury did not attribute to them a percentage of responsibility greater

than 50% or find that they acted with the specific intent to do harm to engage in the conduct

enumerated in the statute. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 33.012–33.013 (West

2015). The Wido Group responds that the trial court was correct to disregard the jury’s finding

of proportionate responsibility because LandAmerica was found liable for civil conspiracy, the

civil conspiracy was based on, inter alia, Encore’s liability for statutory fraud, and two of the

parties apportioned a percentage of the liability were not found liable for anything subject to the

proportionate responsible statute.

                                                          A. Applicable Law

            Civil conspiracy is used to extend tort liability beyond the wrongdoer to those who

merely planned, assisted, or encouraged his acts. See Carroll v. Timmers Chevrolet, Inc., 592

1
    We express no opinion as to whether Texas law recognizes a cause of action for aiding and abetting separate and apart from a civil conspiracy
    claim. See Ernst & Young, L.L.P. v. Pacific Mut. Life Ins., 51 S.W.3d 573, 583 n.7 (Tex. 2001); Juhl v. Airington, 936 S.W.3d 640, 644 (Tex.
    1996); see also Martinez v. Ford Motor Co., No.04-11-00306-CV, 2012 WL 3711347, at *4 (Tex. App.—San Antonio Aug. 29, 2012, pet.
    denied) (mem. op.) (aiding and abetting sometimes referred to as “concert of action”).



                                                                     –19–
S.W.2d 922, 925–26 (Tex. 1979); Helping Hands Home Care, Inc. v. Home Health of Tarrant

Cty, Inc., 393 S.W.3d 492, 506 (Tex. App.—Dallas 2013, pet. denied). Once a civil conspiracy

is proved, each conspirator is responsible for all acts done by any of the conspirators in

furtherance of the conspiracy. Bentley v. Bunton, 94 S.W.3d 561, 619 (Tex. 2002); Carroll, 592
S.W.2d at 926; Helping Hands, 383 S.W.3d at 506. A finding of civil conspiracy imposes joint

and several liability on all conspirators for actual damages resulting from the acts in furtherance

of the conspiracy. Carroll, 592 S.W.2d at 925; Helping Hands, 383 S.W.3d at 506. When a jury

finds that liability for a civil conspiracy exists, this finding requires the legal conclusion to

impose joint and several liability on the co-conspirators. Bentley, 94 S.W.3d at 619. Also,

proportionate responsibility does not apply to statutory fraud. Davis v. Estridge, 85 S.W.3d 308,

311 (Tex. App.—Tyler 2001, pet. denied).

                             B. Application of the Law to the Facts

       LandAmerica does not challenge the jury’s finding in question 13 that Encore committed

the underlying tort of statutory fraud against the Wido Group. Proportionate responsibility does

not apply to that claim. See Davis, 85 S.W.3d at 311. We have already concluded the evidence

was legally and factually sufficient to support the jury’s answer to question 14, finding that

LandAmerica participated in a civil conspiracy.       The effect of the jury’s finding on civil

conspiracy is to make LandAmerica and Encore responsible for the unlawful act committed by

Encore. See Helping Hands, 383 S.W.3d at 506. The jury’s finding that LandAmerica was

liable for civil conspiracy required the trial court to impose joint and several liability on

LandAmerica and Encore. See Bentley, 94 S.W.3d at 619. Accordingly, we conclude the trial

court did not err when it rendered judgment against LandAmerica for joint and several damages.

       Issue six is decided against LandAmerica.




                                               –20–
                                    IV. ATTORNEYS’ FEES

       In issue seven, LandAmerica argues the trial court erred when it awarded the Wido

Group their attorneys’ fees. LandAmerica claims no rule, statute, or case permits the recovery of

attorneys’ fees for “breach of fiduciary duty, common law fraud, civil conspiracy, [or] aiding and

abetting.” Also, LandAmerica argues the Wido Group cannot recover attorneys’ fees because

the underlying torts supporting their claim for civil conspiracy do not entitle them to attorneys’

fees. The Wido Group responds that LandAmerica has waived this issue because it has failed to

challenge the underlying tort of statutory fraud, which supports their claim for civil conspiracy

and entitles them to attorneys’ fees.

       LandAmerica is correct that attorneys’ fees are not available for breach of fiduciary duty

and common law fraud. See Tony Gullo Motors I, L.P. v. Chapa, 212 S.W.3d 299, 320 (Tex.

2006) (noting attorney’s fees not recoverable for common law frauds claims); McCullough v.

Scarbrough, Medlin & Assocs., Inc., 435 S.W.3d 871, 917 (Tex. App.—Dallas 2014, pet. denied)

(under breach-of-fiduciary-duty theory, cannot recover attorneys’ fees); Oldner v. Medlock, No.

05-10-00848, 2012 WL 114192, at *2 (Tex. App.—Dallas Jan. 12, 2012, no pet.) (mem. op.)

(attorney’s fees not available for breach of fiduciary duty claim); Town E. Ford Sales, Inc. v.

Gray, 730 S.W.2d 796, 812 (Tex. App.—Dallas 1987, no pet.) (party not entitled to attorney’s

fees under common law fraud claim). Also, LandAmerica is correct that if the underlying tort

does not entitle the Wido Group to attorneys’ fees, they may not recover their attorneys’ fees for

the conspiracy to commit that tort. See Heafner & Assocs. v. Koecher, No. 01-91-01075-CV,

1994 WL 389030, at *19 (Tex. App.—Houston [1st Dist.] July 28, 1994, writ denied) (not

designated for publication) (existence of conspiracy does not provide independent basis

authorizing award of attorneys’ fees not otherwise recoverable).




                                              –21–
       However, LandAmerica does not challenge the Wido Group’s underlying tort of statutory

fraud. A person who violates section 27.01 by committing statutory fraud “shall be liable to the

person defrauded for reasonable and necessary attorney’s fees.” TEX. BUS. & COM. CODE ANN. §

27.01(e) (West 2009); Hawkins v. Walker, 233 S.W.3d 380, 396 (Tex. App.—Fort Worth 2007,

no pet.). Accordingly, because LandAmerica has not challenged an independent ground that

fully supports the trial court’s award of attorneys’ fees on the Wido Group’s civil conspiracy

claim, i.e., the underlying tort of statutory fraud, we conclude LandAmerica has not shown the

trial court erred when it awarded the Wido Group their attorneys’ fees. See Blackstone, 2015
WL 4472893, at *8–9; Oliphant, 295 S.W.3d at 423–24; Prater, 217 S.W.3d at 740–41.

       Issue seven is decided against LandAmerica.

                                      V. CONCLUSION

       The evidence is legally and factually sufficient to support the jury’s findings that

LandAmerica authorized Davison’s actions and participated in a civil conspiracy. Also, the trial

court did not err when it rendered judgment against LandAmerica for joint and several damages

and awarded the Wido Group their attorneys’ fees.

       The trial court’s judgment is affirmed.




                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE

140036F.P05




                                                 –22–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

LANDAMERICA COMMONWEALTH                           On Appeal from the 44th Judicial District
TITLE COMPANY, FIDELITY                            Court, Dallas County, Texas
NATIONAL TITLE GROUP, INC.,                        Trial Court Cause No. DC-09-17536.
FIDELITY NATIONAL FINANCIAL,                       Opinion delivered by Justice Lang. Justices
AND FIDELITY NATIONAL PROPERTY                     Stoddart and Schenck participating.
OR CASUALTY INSURANCE, Appellants

No. 05-14-00036-CV        V.

MICHAEL WIDO, DONALD WARREN,
CAROLYN SUE WARREN, STERLING
TRUST COMPANY, CUSTODIAN FBO
DONALD WARREN IRA, 56% OR
$62,503.13, AND STERLING TRUST
COMPANY, CUSTODIAN FBO
CAROLYN SUE WARREN IRA 43.5% OR
$48,121.87, Appellees

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        It is ORDERED that appellees Michael Wido, Donald Warren, Carolyn Sue Warren,
Sterling Trust Company, Custodian FBO Donald Warren IRA, 56% or $62,503.13, and Sterling
Trust Company, Custodian FBO Carolyn Sue Warren IRA 43.5% or $48,121.87 recover their
costs of this appeal from appellants LandAmerica Commonwealth Title Company, Fidelity
National Title Group, Inc., Fidelity National Financial, and Fidelity National Property or
Casualty Insurance.


Judgment entered this 28th day of August, 2015.




                                            –23–
–24–